DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on October 15, 2021.  Claims 1, 8, and 15 have been amended.  Claims 4-5, 11-12, and 18-19 have been cancelled. No new claims have been added. Thus, claims 1-3, 6-10,13-17, and 20 are pending and examined below. 


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 6-10,13-17, and 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 8 and 15 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitations of “determining, by one or more processors, whether the route of the autonomous vehicle is approximate to a holding pattern, wherein the holding pattern is a route maintained by the autonomous vehicle that results in a state selected from a group consisting of: intentional delay, suspended activity, and regression”, to the original claim, would have otherwise, without the inclusion of these added limitations, not overcome the prior art of Dulberg.  Furthermore, Examiner acknowledges that Dulberg does not articulate vehicle maneuvers as falling within the group of “moving normally” nor “moving erratically”, nor sufficiently disclose if the “holding pattern” in the claim language, without ambiguity, falls into either of Dulberg’s two groups, as a holding pattern may be interpreted either as no movement (stuck in traffic) or a movement in a repeatable/cyclical route, for example a circling maneuver waiting for a parking space to open up.  Since Dulberg is silent on disclosing a holding pattern, the amended claim should not be rejected.

Regarding claim 8, independent claim 8 is a computer program product executing instructions that perform the identical method of independent claim 1, therefore claim 8 is also allowable for the same reason as claim 1.
Additionally, Examiner acknowledges in the detailed specification “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” in paragraph [0054], however, it would be more advisable to add the limitation “non-transitory” to the claim in lieu of or in addition to the detailed specification, as this would add clarity up front and further expedite compact prosecution beneficial to both Examiners and Applicants.

Regarding claim 15, independent claim 15 is a computer system apparatus executing instructions that perform the identical method of independent claim 1, therefore claim 15 is also allowable for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 8 and 15, all of independent claims 1, 8 and 15’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PETER Y NING/Examiner, Art Unit 3661

November 6, 2021


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661